DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 1/28/2021.  Claims 31-45 are pending in the case.  Claims 31, 34, 36, 39, 41, and 44 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Ingerman on 22 March 2021.
The application has been amended as follows:

1-30. 	(Cancelled)
31.	(Currently Amended) A method comprising:
receiving, by a remote display device via a network connection, a plurality of window characteristics for a plurality of windows being simultaneously displayed on a primary display device, wherein the window characteristics comprise at least an indication of a first content source of content being displayed in a respective window;
plurality of windows displayed on the primary display device based on the window characteristics;
generating for display, at the remote display device, separately from the visual representation of the plurality of windows, a textual display of the window characteristics;
generating for display, by the remote display device, separately from the visual representation of the plurality of windows and from the textual display of the window characteristics, a notification from an application associated with the content indicating a content item from a second content source;
receiving, by the remote display device, an input associated with the notification; and
sending, by the remote display device via the network connection, data representing the input, and the data modifying the content being displayed in a window on the primary display device.
32.	(Previously Presented) The method as recited in Claim 31, wherein generating for display the visual representation further comprises:
displaying an outline of the first window being displayed on the primary display device scaled to a different size with a same aspect ratio as on the primary display device.
33.	(Previously Presented) The method as recited in Claim 31, wherein the display of the window characteristics further comprises a graphical display of the window characteristics.

generating for simultaneous display, on a primary display device, a plurality of windows;
sending, via a network connection, for display at a remote display device, a visual representation of the plurality of windows displayed on the primary display device, to the remote display device;
sending, via the network connection, textual descriptions of a plurality of window characteristics for the plurality of windows to the remote display device for display separately from the visual representation of the plurality of windows, wherein the window characteristics comprise at least an indication of a first content source of content being display in a respective window;
sending, via the network connection, for display separately from the visual representation of the plurality of windows and from the textual display of window characteristics, a notification from an application associated with the content indicating a content item from a second content source;
receiving, from the remote display device, data representing an input associated with the notification; and
updating the content being displayed in a window on the primary display device based on the data.
35.	(Previously Presented) The method as recited in Claim 34, wherein receiving updated data values comprises receiving the data values for the window characteristics that were modified by a user at the remote display device.

receiving, by a remote display device via a network connection, a plurality of window characteristics for a plurality of windows being simultaneously displayed on a primary display device, wherein the window characteristics comprise at least an indication of a first content source of content being displayed in a respective window;
generating for display, at the remote display device, a visual representation of the plurality of windows displayed on the primary display device based on the window characteristics;
generating for display, at the remote display device, separately from the visual representation of the plurality of windows, a textual display of the window characteristics;
generating for display, by the remote display device, separately from the visual representation of the plurality of windows and from the textual display of window characteristics, a notification from an application associated with the content indicating a content item from a second content source;
receiving, by the remote display device, an input associated with [[a]] the notification; and
sending, by the remote display device via the network connection, data representing the input, the data modifying the content being displayed in a window on the primary display device.
37.	(Previously Presented) The non-transitory computer readable medium as recited in Claim 36, wherein generating for display the visual representation further comprises:

38.	(Previously Presented) The non-transitory computer readable storage medium as recited in Claim 36, wherein the display of the window characteristics further comprises a graphical display of the window characteristics.
39.	(Currently Amended) A non-transitory computer readable medium storing instructions, which when executed by one or more processors causes performance of:
generating for simultaneous display, on a primary display device, a plurality of windows;
sending, via a network connection, for display at a remote display device, a visual representation of the plurality of windows displayed on the primary display device, to the remote display device;
sending, via the network connection, textual descriptions of a plurality of window characteristics for the plurality of windows to the remote display device for display separately from the visual representation of the plurality of windows, wherein the window characteristics comprise at least an indication of a first content source of content being display in a respective window;
sending, via the network connection, for display separately from the visual representation of the plurality of windows and from the textual display of window characteristics, a notification from an application associated the content indicating a content item from a second content source;

updating the content being displayed in a window on the primary display device based on the data.
40.	(Previously Presented) The non-transitory computer readable medium as recited in Claim 39, wherein receiving updated data values comprises receiving the data values for the window characteristics that were modified by a user at the remote display device.
41.	(Currently Amended) An apparatus comprising:
one or more processors configured to:
receive, via a network connection, a plurality of window characteristics for a plurality of windows being simultaneously displayed on a primary display device, wherein the window characteristics comprise at least an indication of a first content source of content being displayed in a respective window;
generate for display a visual representation of the plurality of windows displayed on the primary display device based on the window characteristics, and further generate for display, separately from the visual representation of the plurality of windows, a textual display of the window characteristics;
receive, via the network connection, for display separately from the visual representation of the plurality of windows and from the textual display of window characteristics, a notification from an application associated with the content indicating a content item from a second content source;
receive an input associated with the notification; and

42.	(Currently Amended) The apparatus as recited in Claim 41, wherein the one or more processors configured to generate for display a visual representation of the windows displayed on the primary display device are further configured to generate for display the visual representation comprising an outline of the first window scaled to a different size with a same aspect ratio as on the primary display device.
43.	(Previously Presented) The apparatus as recited in Claim 41, wherein the display of the window characteristics further comprises a graphical display of the window characteristics.
44.	(Currently Amended) An apparatus comprising:
one or more processors configured to:
generate for display a plurality of windows;
send, via a network connection, for display at a remote display device, a visual representation of the plurality of windows displayed on the primary display device, to the remote display device, wherein the one or more processors further send, via the network connection, textual descriptions of a plurality of window characteristics for the plurality of windows to the remote display device for display separately from the visual representation of the plurality of windows, wherein the window characteristics comprise at least an indication of a first content source of content being displayed in a respective window;
send, via the network connection, for display separately from the visual representation of the plurality of windows and from the display of the textual descriptions of the plurality of window characteristics, a notification from an application associated with the content indicating a content item from a second content source;
receive, from the remote display device, data representing an input associated with the notification; and
update the content being displayed in a window on the primary display device based on the data.
45.	(Previously Presented) The apparatus as recited in Claim 44, wherein the one or more processors configured to receive, from the remote display device, updated data values associated with modifying the window characteristics is further configured to receive the data values for the window characteristics that were modified by a user at the remote display device.

Allowable Subject Matter
Claims 31-45 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145